DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a thermal ground plane, classified in F28D 15/02.
II. Claims 15-21, drawn to a thermal ground plane, classified in F28D 15/04. 
III. Claims 22-28, drawn to a thermal ground plane, classified in H05K 7/20336.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The apparatus of Invention I comprises a deformed mesh disposed between the first casing layer and the permeable wick. Whereas the apparatus of Invention II does not. The apparatus of Invention II comprises a plurality of structures and an internal artery within the wick structure of each of the plurality of structures. Whereas, the wick structure of the apparatus of Invention I does not comprise arteries. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The apparatus of Invention I comprises a permeable wick disposed between the first casing layer and the second casing layer. Whereas the apparatus of Invention III does not. The apparatus of Invention III comprises a gap between the deformed mesh and the first casing layer. Whereas, the apparatus of Invention I does not. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The apparatus of Invention II comprises a plurality of structures and an internal artery within the wick structure of each of the plurality of structures. Whereas, the apparatus of Invention III does not. The apparatus of Invention III comprises a gap between the deformed mesh and the first casing layer. Whereas, the apparatus of Invention II does not. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Claim 1 is generic to the following disclosed patentably distinct species: 
Species 1, Embodiment 1, as seen in figures 3A-4B and 32A.
Species 2 Embodiment 2, as seen in figure 5A.
Species 3, Embodiment 3, as seen in figures 5B-6A.
Species 4, Embodiment 4, as seen in figure 6B.
Species 5, Embodiment 5, as seen in figure 7A.
Species 6, Embodiment 6, as seen in figure 7B.
Species 7, Embodiment 7, as seen in figures 8A-B.
Species 8, Embodiment 8, as seen in figures 9A-10C.
Species 9, Embodiment 9, as seen in figures 11A-B.
Species 10, Embodiment 10, as seen in figure 12A.
Species 11, Embodiment 11, as seen in figure 12B.
Species 12, Embodiment 12, as seen in figure 14.
Species 13, Embodiment 13, as seen in figure 16A.
Species 14, Embodiment 14, as seen in figures 18A-C.
Species 15, Embodiment 15, as seen in figures 19A-C.
Species 16, Embodiment 16, as seen in figures 20A-B, 21A-B.
Species 17, Embodiment 17, as seen in figures 20C and 24A-B.
Species 18, Embodiment 18, as seen in figures 22A-B.
Species 19, Embodiment 19, as seen in figures 23A-B.
Species 20, Embodiment 20, as seen in figures 25 and 26A-B.
Species 21, Embodiment 21, as seen in figures 25 and 27A-C.
Species 22, Embodiment 22, as seen in figure 28A.
Species 23, Embodiment 23, as seen in figure 28B.
Species 24, Embodiment 24, as seen in figure 28C.
Species 25, Embodiment 25, as seen in figure 29A.
Species 26, Embodiment 26, as seen in figure 29B.
Species 27, Embodiment 27, as seen in figure 30.
Species 28, Embodiment 28, as seen in figure 31.
Species 29, Embodiment 29, as seen in figure 32B.
Species 30, Embodiment 30, as seen in figure 36A-B.
Species 31, Embodiment 31, as seen in figures 37A-B.
Species 32, Embodiment 32, as seen in figure 38.
The species are independent or distinct because, as disclosed, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: searching the various species would require the application of different electronic search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        




/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763